Per Curiam.

Upon the vacation of the order of arrest herein plaintiff’s assignor had a cause of action against the defendants for all damages and loss sustained hy him in his efforts to have set aside and vacated said order of arrest.
The damages in this instance consisted of the actual moneys necessarily paid out hy him and also all reasonable counsel fees paid or liability to pay therefor incurred.
This cause of action arising upon contract (viz., upon the undertaking in question) was certainly assignable.
In our judgment no error was committed, and the judgment is hereby affirmed, with costs.
Present: Fitzsimons, Ch. J., and Conlan, J.
Judgment affirmed, with costs.